           Case 1:19-mc-00024-VEC Document 60 Filed 06/21/19 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 KELLI D. HAKE and MATI GILL,                                   :   DATE FILED: 6/21/2019
                                                                :
                                              Plaintiffs,       :
                                                                :        19-mc-24 (VEC)
                            -against-                           :
                                                                :           ORDER
 CREDIT SUISSE AG; THE BANK OF NEW                              :
 YORK MELLON; and ING FINANCIAL                                 :
 HOLDINGS, LLC,                                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 17, 2019, the Court granted a request by Plaintiffs and Defendant

Credit Suisse AG that they be permitted to update the Court no later than July 14, 2019 on the

status of their efforts to resolve this matter without judicial intervention, see Dkt. 57,

        IT IS HEREBY ORDERED that in their July 14, 2019 status update, Plaintiffs and

Defendant Credit Suisse AG must propose a schedule for briefing Defendant Credit Suisse AG’s

opposition to Plaintiffs’ motion to compel. Absent extraordinary circumstances, requests for

further extensions of the stay on proceedings vis-à-vis Credit Suisse AG are unlikely to be

granted.




SO ORDERED.
                                                              _________________________________
Date: June 21, 2019                                                 VALERIE CAPRONI
      New York, New York                                          United States District Judge




                                                   Page 1 of 1
